                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

ERIC DESHON WILLIAMS                                                     PLAINTIFF

V.                          CASE NO. 4:19-CV-430-BRW-BD

PULASKI COUNTY
SHERIFF’S OFFICE, et al.                                              DEFENDANTS


                                     JUDGMENT

      Based on the Order entered today, it is CONSIDERED, ORDERED, and ADJUDGED

that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 12th day of July, 2019.


                                        Billy Roy Wilson _________________
                                        UNITED STATES DISTRICT JUDGE
